                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                   8:17CR386

        vs.
                                                       ORDER ON APPEARANCE FOR
JOSEPH MARTELL,                                      SUPERVISED RELEASE VIOLATION

                      Defendant.


       The defendant appeared before the Court on October 11, 2019 regarding Petition for
Offender Under Supervision [8]. Mary Gryva represented the defendant. Russell Mayer
represented the government. The defendant was advised of the alleged violation(s) of
supervised release, right to retain or appointment of counsel, and any right to a preliminary
hearing in accordance with Federal Rule of Criminal Procedure 32.1(a)(3).
       The defendant appeared by summons, or is otherwise not in custody, and will not be
detained. Therefore, the defendant does not have right to a preliminary hearing. Fed. R.
Crim. P. 32.1(b)(1)(A). The Court finds the petition sets forth probable cause to believe the
defendant violated the terms of supervised release. The defendant shall appear personally
for a final dispositional hearing before Senior U.S. District Judge Laurie Smith Camp in
Courtroom No. 2, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, at 1:30 p.m. on December 12, 2019.
        The government did not move for detention. The defendant shall be released on the
current terms and conditions of supervision.


       IT IS SO ORDERED.


       Dated this 11th day of October, 2019.

                                                  BY THE COURT:

                                                  s/ Michael D. Nelson
                                                  United States Magistrate Judge
